COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-325-CV
  
  
MR. AND MRS. 
HECTOR CARRILLO,                                      APPELLANTS
IN 
THE INTEREST OF OSCAR
CARRILLO 
(DECEASED)
  
V.
  
CITY 
OF FORT WORTH, CITY OF                                             APPELLEES
FORT 
WORTH POLICE DEPARTMENT,
AND 
ALBERT B. CHAZARRETA
 
  
----------
FROM 
THE 352ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
January 18, 2005, we notified appellant that their amended brief had not been 
filed as required by rule 38.7.  See Tex. R. App. P. 38.7.  We stated we 
would dismiss the appeal for want of prosecution unless appellant or any party 
desiring to continue this appeal filed with the court within ten days a response 
showing grounds for continuing the appeal.  We have not received any 
response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
   
  
                                                                  PER 
CURIAM
  
  
PANEL 
D:   GARDNER, WALKER and MCCOY, JJ.
 
DELIVERED: 
March 3, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.